Name: Council Decision of 1 January 1973 altering the number of Members of the Commission
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-01-01

 Avis juridique important|31973D0101(02)Council Decision of 1 January 1973 altering the number of Members of the Commission Official Journal L 002 , 01/01/1973 P. 0028 - 0028 Spanish special edition: Chapter 01 Volume 1 P. 0200 Portuguese special edition Chapter 01 Volume 1 P. 0200 ++++COUNCIL DECISION OF 1 JANUARY 1973 ALTERING THE NUMBER OF MEMBERS OF THE COMMISSION THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 10 THEREOF ; WHEREAS IT APPEARS NECESSARY TO ALTER THE NUMBER OF MEMBERS OF THE COMMISSION ; HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING SHALL BE SUBSTITUTED FOR THE FIRST PARAGRAPH OF ARTICLE 10 ( 1 ) OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES : " THE COMMISSION SHALL CONSIST OF THIRTEEN MEMBERS , WHO SHALL BE CHOSEN ON THE GROUNDS OF THEIR GENERAL COMPETENCE AND WHOSE INDEPENDENCE IS BEYOND DOUBT . " DONE AT BRUSSELS , 1 JANUARY 1973 . FOR THE COUNCIL THE PRESIDENT P . HARMEL